Title: John H. Lee to James Madison, 23 April 1831
From: Lee, John H.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Daviess County
                                
                                Apl 23rd 1831
                            
                        
                         
                        Your letter of January the 1st was not recd until the 15th of Feby, owing I presume to the extreme
                            inclemency of the weather immediately after I had an interview with Mrs Bell & Mrs T. & proposed to deed
                            them 200 acres of Land of a medium value, out of one of the Tracts, if they would withdraw their defence; This proposition
                            only excited the anger of Mrs Tapscott, & after having recd more abuse than I ever heard poured forth from a
                            Female tongue, I succeeded in prevailing with the Ladies to go with me to Town and consult their Attorney on the
                            subject; he stated to them, if he should make no mistake in the business, he could probably sustain them in possession 8 or
                            10 year, but should he not manage the Suit correctly a Decree might go against them in 12 or 18 months; they still
                            declined acceding to my proposition, & made a variety of proposals, to all of which I disagreed; I then proposed
                            (with an express declaration that I would listen to no further communications from them) that in addition to the 200 acres
                            I would give them the usufruct of the Land the present year if they would withdraw their Bills & Cross Bills; they
                            asked time to consider, & on the 1st of Apl entered in to writing to that effect: The chancellor upon a withdrawal
                            of defence entered up an Interlocutory Decree, in which I am appointed commissioner to sell the Land at three months
                            Credit if the Defendants fail to make payment by July Term of our Court; I shall examine the Land immediately, &
                            ascertain in what manner it can best be divided, having no doubt it will be to your advantage to purchase the Land at the
                            sale, & sell it in such quantities as purchasers may require. You will observe we now lose the compleat controul
                            of the business, I therefore hope for the expression of your wishes as to the future management of it Accept the tender of
                            my best wishes
                        
                        
                            
                                John H Lee
                            
                        
                    